—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered May 6, 1994, convicting defendant, after a jury trial, of attempted rape in the first degree, assault in the first degree and assault in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years on the attempted rape and first-degree assault convictions, and to a consecutive term of 2 to 4 years on the second-degree assault conviction, unanimously affirmed. Order, same court and Justice, entered on or about May 23, 1995, denying defendant’s motion made pursuant to CPL 440.10, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence of attempted rape, including evidence that defendant punched the victim in her face after she refused his demand for a kiss, proceeded to beat her as he shoved her towards the bathroom and onto the floor, fumbled to undo his belt as he hunched a few feet over her, and only fled from the apartment after the victim jumped up and lunged at him. The victim’s face was fractured in four places, her nose was broken and she had to have steel plates implanted around her left eye; she was hospitalized for five days following the incident. Under the circumstances, defendant’s actions clearly demonstrated an intent to commit rape and came dangerously near to completion of the rape (People v Bracey, 41 NY2d 296, 300).
Summary denial of defendant’s CPL 440.10 motion, containing only conclusory allegations, was proper.
We have considered defendant’s remaining contentions and find them to be either unpreserved or without merit. Concur— Milonas, J. P., Nardelli, Williams and Mazzarelli, JJ.